Citation Nr: 1434835	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left shoulder, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left hip, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left foot, currently evaluated as 10 percent disabling. 

5.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1967 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In February 2011, the Veteran appeared before the undersigned Acting Veterans Law Judge and gave testimony in support of his claim.  The transcript of that proceeding is of record. 

The Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an April 2011 decision, the Board reopened the previously denied claim of entitlement to service connection for PTSD and remanded the claim, along with the other claims listed above, to the RO for additional development of the record.  The Board expanded the PTSD claim to include any other acquired psychiatric disorder diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a Veteran makes a service connection claim for PTSD, he is seeking service connection for symptoms regardless of how those acquired psychiatric symptoms are diagnosed or labeled.   

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in April 2011 directing the RO to schedule the Veteran for examinations to identify the current nature, extent and severity of his service-connected shell fragment wound residuals affecting the left shoulder, left hip and left foot; and, to determine whether the Veteran had PTSD or some other acquired psychiatric disorder was incurred in or otherwise related to service.  The case was also remanded to further develop the claim for a TDIU.  

The Veteran failed to report to VA examinations scheduled for May 16, 2011.  The record suggests, however, that the Veteran may not have been aware that those examinations had been scheduled.  According to the VA examination scheduling record, the request for examinations was initiated on April 26, 2011 and the examinations were scheduled for May 16, 2011.  Significantly, however, during that time period, the Veteran was residing in a substance abuse felony punishment facility beginning on April 8, 2011 and continuing until his release on October 31, 2011.  As the notice of examinations was sent to the Veteran's last home address of record, it is reasonable to find that he was not aware of the examinations.  

The RO subsequently initiated a request on August 6, 2012 to reschedule the examinations for October 31, 2012, but the Veteran once again failed to report for the examinations.  

A review of the Veteran's electronic record (VVA) shows that the Veteran was incarcerated on April 20, 2012 and released on parole on January 10, 2013.  Thus, the Veteran was unable to appear for the examinations scheduled for October 2012 because he was in prison.  See February 2013 VA Report of Incarceration.  Once again, the Veteran likely had no knowledge of the examinations because notice of the examinations was sent to his last home address of record.

As the Veteran was likely not aware of his scheduled examinations; and, because he was legally not able to attend them, good cause for his failure to report has been demonstrated and he should be afforded another opportunity to appear for VA examinations in conjunction with his claims.  

A review of the Veteran's VVA file also shows that he was homeless shortly after he was released from prison; however, the RO continued to send correspondence to his old address.  The Veteran has recently provided VA with a new home address.  As such, the Veteran should now be rescheduled for VA examinations in conjunction with his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability. 

2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist who has not previously examined him for an examination and a medical opinion concerning whether he has PTSD as a result of his combat experience during his military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service event. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

Additionally, the examiner should address the nature and etiology of any other psychiatric disorders found on examination and should include complete rationale for the finding.  If any acquired psychiatric disability other than PTSD is diagnosed, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in service, within one year of discharge from service, or is otherwise causally related to the Veteran's service. 

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for VA orthopedic and neurological examinations to evaluate his service connected residuals of a shell fragment wound of the left shoulder, residuals of a shell fragment wound of the left hip, and residuals of a shell fragment wound of the left foot.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies, including X-rays, should be accomplished. 

The examiner should be asked to provide a complete rationale for his or her opinions and conclusions in the examination report. 

The examiner should recognize any of the Muscle Groups involved, and specify the degree of injury to those muscle groups, as well as what functional abilities are affected.  Further, the examiner should identify the etiology of any neurological manifestations, as well as the degree of injury involved and any functional impairment that results.  The examiner should comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  In considering the left hip disorder, the examiner should state if there is malunion with any knee or hip disability, nonunion, false joint, or fracture.  An opinion as to whether the Veteran's disabilities, to include the residual scars of the shell fragment wounds, would as likely as not (50 percent probability or more) prevent the Veteran from obtaining or retaining gainful employment for which he would otherwise be qualified should be offered.  All opinions and conclusions must be supported by complete rationale. 

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completion of #1-#3 above, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted in full, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



